634 F.Supp.2d 1359 (2009)
AD HOC UTILITIES GROUP, Plaintiff,
v.
UNITED STATES, Defendant, and
USEC Incorporated, and United States Enrichment Corporation, Defendant-Intervenors.
Slip Op. 09-57. Court No. 06-00300.
United States Court of International Trade.
June 16, 2009.
Pillsbury Winthrop Shaw Pittman LLP (Nancy A. Fischer, Joshua D. Fitzhugh, Christine J. Sohar, Kemba T. Eneas and Stephan E. Becker), Washington, DC, for Plaintiff Ad Hoc Utilities Group.
James M. Lyons, General Counsel, Neal J. Reynolds, Assistant General Counsel, Office of the General Council, U.S. International Trade Commission (Peter L. Sultan) for Defendant United States.
Steptoe & Johnson LLP (Eric C. Emerson, Sheldon E. Hochberg, Richard O. Cunningham, Thomas J. Trendl and Alexandra E.P. Baj), Washington, DC, for Defendant-Intervenors USEC Inc. and United States Enrichment Corp.

ORDER
POGUE, Judge.
Plaintiff Ad Hoc Utilites Group ("AHUG"), a group of American utility companies that purchases and uses uranium, seeks review of the International Trade Commission's ("ITC") decision in Uranium From Russia, 71 Fed.Reg. 44,707 (ITC Aug. 6, 2006) (concluding that termination of the suspended investigation on uranium from Russia would be likely to lead to continuation or recurrence of material injury to an industry in the United States) and accompanying Uranium from Russia, USITC Pub. 3872, Inv. No. 731-TA-539-C (Aug.2006). Defendant United States and Defendant-Intervenors move to dismiss, pursuant to USCIT Rule 12(b)(1), for lack of subject matter jurisdiction, more specifically lack of statutory standing under 28 U.S.C. § 2631(c).
The issues of law and fact before the court are no different than those presented in Ad Hoc Utilities Group v. United States, Cause No. 06-229 ("AHUG") (AHUG's challenge to Commerce's final determination that termination of the suspended investigation on uranium from Russia would likely result in continued dumping of enriched uranium). Parties in AHUG and the case at bar are identical, and there is no significant argument raised by Plaintiff here that was not considered by the court in AHUG. Accordingly, for the reasons stated in AHUG, the court grants Defendant's and Defendant-Intervenors' motions to dismiss for lack of standing.
Judgment will issue accordingly.
It is SO ORDERED.